DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of election restriction in the reply filed April 27, 2022 is acknowledged.  The traversal is on the ground(s) that  “It is respectfully submitted that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims”. 
This is not found persuasive because the inventions I and II require a different searches that results in an examination burden.  
Burned of Search:  
Burned is shown by at least one of the following: 
             a) Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort (e.g. The Inventions I and II shown a separate subject to inventive effort for example: etching a third portion of the first semiconductor layer located on the second region using the first mask pattern and the second mask pattern; and growing a second semiconductor layer for the light absorption layer on the second region using the first mask pattern and the second mask pattern after etching the third portion of the first semiconductor layer (see Invention II)).  Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.	  
b) Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources (e.g. PE2E SEARCH TOOL, STIC search Internet, NPL, etc.) or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.
The requirement is still deemed proper and is therefore made FINAL.

Priority
The priority has been considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on September 25, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JPH05304333) in view of Rothberg et al. (US 2016/0344156).


    PNG
    media_image1.png
    258
    572
    media_image1.png
    Greyscale

Regarding claims 1 and 2, Hiroyuki discloses a semiconductor laser diode comprising: 
a semiconductor substrate (see Figure 3, character 101 and paragraph [0015]), 
a laser portion (see Figure 3, characters 114, 116 and 118, the reference called “gain region” and paragraph [0015 and 0022]) that is provided on the semiconductor substrate (see Figure 3, character 101) and has an active layer (see Figure 3, character 104, the reference called “InGaAs/InAlAs MQW or active layer” and paragraphs [0015 and 0022]), and 
an optical modulation portion (see Figure 3, characters 115 and 117, the reference called “saturable absorber regions” and paragraph [0015 and 0022]) that is provided on the semiconductor substrate (see Figure 3, character 101) and has a light absorption layer configured to absorb laser light from the laser portion (see Abstract and paragraph [0022]), wherein the light absorption layer includes a first light absorption layer (see Figure 3, character 115) and a second light absorption layer (see Figure 3, character 117); 
the active layer (see Figure 3, character 104), the first light absorption layer (see Figure 3, character 115), and the second light absorption layer (see Figure 3, character 117) are arranged in this order in a light guiding direction (see Figure 3).


    PNG
    media_image2.png
    183
    242
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    180
    199
    media_image3.png
    Greyscale

Hiroyuki  discloses the claimed invention except for the first light absorption layer has a first wavelength obtained by photoluminescence measurement; the second light absorption layer has a second wavelength obtained by photoluminescence (PL) measurement; the second wavelength is longer than the first wavelength and the second wavelength monotonically increases from an incident end to an emitting end of the second light absorption layer in the light guiding direction.   Rothberg teaches a pulsed laser output that can pulse on two wavelengths and which uses two different materials for the absorbing of the different wavelengths in a same saturable absorbing mirror.  However, it is well known in the art to apply and/or modify the two different materials as discloses by Rothberg in (see Figures 3-4A and 3-4B, and paragraphs [0202 – 0203]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known two different materials, as suggested by Rothberg to the device of Hiroyuki, the two different materials in the absorber can in order to produce two different wavelengths (e.g. first wavelength approximately is 1064 nm and second wavelength approximately is 1342 and inherently having different PL) and also an alternative means of achieving dual wavelength pulsing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Hiroyuki discloses the claimed invention except for the light absorbing layer include two light absorbing layers with different materials instead disclose a DFB laser with multiple saturable absorbing regions for absorbing different wavelengths in order to have different output wavelengths be pulsed.  Hiroyuki does not seem to use different materials for the absorbing of the different wavelengths, but instead they position the absorbers in special spots in the laser to force operation at those different wavelengths,  Rothberg shows that a similar pulsed laser output that can pulse on two wavelengths and which uses two different materials for the absorbing of the different wavelengths in a same saturable absorbing mirrors an equivalent structure known in the art.  Therefore, because these two saturable absorbers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute saturable absorber regions for the light absorbing layers (see From MPEP 2144.06 Art Recognized Equivalence for the Same Purpose. II Substituting equivalents known for the same purpose.  In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).

Regarding claims 3 and 8 – 9, Hiroyuki and Rothberg discloses the claimed invention except for a value of L2/(L1+L2) is 0.05 or more or less, where L1 represents a length of the first light absorption layer in the light guiding direction and L2 represents a length of the second light absorption layer in the light guiding direction and a length of the second light absorption layer in the light guiding direction is from 10 μm to 100 μm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the length of the first light absorption layer and the second light absorption layer as suggested to the device of Hiroyuki and Rothberg, in order to produce a compact device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of the length of the first and second light absorption layers, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [a value of L2/(L1+L2) is 0.05 or more or less, where L1 represents a length of the first light absorption layer in the light guiding direction and L2 represents a length of the second light absorption layer in the light guiding direction and a length of the second light absorption layer in the light guiding direction is from 10 μm to 100 μm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a value of L2/(L1+L2) is 0.05 or more or less, where L1 represents a length of the first light absorption layer in the light guiding direction and L2 represents a length of the second light absorption layer in the light guiding direction and a length of the second light absorption layer in the light guiding direction is from 10 μm to 100 μm] or upon another variable recited in a claim, the Applicant must show that the chosen [a value of L2/(L1+L2) is 0.05 or more or less, where L1 represents a length of the first light absorption layer in the light guiding direction and L2 represents a length of the second light absorption layer in the light guiding direction and a length of the second light absorption layer in the light guiding direction is from 10 μm to 100 μm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 4, Hiroyuki and Rothberg discloses the claimed invention except for an emitting end of the second light absorption layer in the light guiding direction is an emitting end of the semiconductor laser diode.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify an emitting end of the second light absorption layer in the light guiding direction is an emitting end of the semiconductor laser diode to the device of Hiroyuki and Rothberg, in order to emit the output directly from the second light-absorbing layer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claims 5 and 6, Hiroyuki and Rothberg, Hiroyuki discloses the second light absorption layer (see Figure 3, character 117). 
Hiroyuki and Rothberg discloses the claimed invention except for a difference between the second wavelength and the first wavelength is from 10 nm to 20 nm and film thicknesses differ between the first light absorption layer and the second light absorption layer.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known difference between the second wavelength and the first wavelength to the device of Hiroyuki and Rothberg, because the difference between the wavelengths and the thickness of the first and second light absorption layers will depend on the type of materials that has been used, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of difference between first and second wavelength and the thickness of the first and second light absorption layers, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [difference between the second wavelength and the first wavelength is from 10 nm to 20 nm and film thicknesses differ between the first light absorption layer and the second light absorption layer] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [difference between the second wavelength and the first wavelength is from 10 nm to 20 nm and film thicknesses differ between the first light absorption layer and the second light absorption layer] or upon another variable recited in a claim, the Applicant must show that the chosen [difference between the second wavelength and the first wavelength is from 10 nm to 20 nm and film thicknesses differ between the first light absorption layer and the second light absorption layer] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 7, Hiroyuki and Rothberg, Rothberg discloses compositions differ between the first light absorption layer and the second light absorption layer (see paragraph [0202 – 0203] and claim 1 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /XINNING(Tom) NIU/Primary Examiner, Art Unit 2828